DETAILED OFFICE ACTION

The request filed on 11 May 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/877,894 is acceptable, and an RCE has been established.  An action on the RCE follows.

Applicant’s supplemental amendment filed on 12 July 2022 is acknowledged and entered.  Following the amendment, claims 10 and 11 are canceled, and claim 8 is amended.  
Applicant’s response filed on 11 May 2022 is acknowledged and entered.    
Currently, claims 8, 13, 29 and 30 are pending and under consideration.

Withdrawal of Objections and Rejections:
All objections and rejections of claims 10 and 11 are moot as the applicant has canceled the claims.
The rejection of claims 8, 13, 29 and 30 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of applicant’s amendment.
The new matter rejection of claims 8, 13, 29 and 30 under 35 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicants amendment.   
The prior art rejection of claim 8 under 35 U.S.C. 102(b) as being anticipated by Trikha et al. (WO 2004/045507 A2, 6/3/2004) is withdrawn in view of applicants amendment.  
The prior art rejection of claims 8, 13, 29 and 30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaki et al. (WO 2007/067976, 6/14/07, or US 2009/0022726, 1/22/09); and further in view of Igawa et al. (US 2011/0245473, 10/6/2011; or WO2009/041621A1, 4/2/2009) is withdrawn in view of applicants amendment.  

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 7/11/2022 and 5/11/2022 are acknowledged and have been considered.  A signed copy is attached hereto.

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 13, 29 and 30 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trikha et al. (WO 2004/045507 A2, 6/3/2004; provided by applicants), and in view of Igawa et al. (US 2011/0245473, 10/6/2011; or WO2009/041621A1, 4/2/2009), for the reasons of record set forth in the previous Office Actions mailed on 10/24/2019, 2/4/2021, and 11/12/2021; and for the reasons below.    
With respect to the new limitation of “c) the effective dose is 0.5 to 40 mg/kg body weight/month” in claim 8, Trikha also teaches that the amount of monoclonal antibody administered will vary according to the purpose it is being used for and the method of administration (page 14, lines 11-13); and generally, the dosage range is from about 0.05 mg/kg to about 12.0 mg/kg (page 15, lines 3-4; and claim 5, for example).  In addition, Igawa teaches that the dosage of TOCILIZUMAB, a humanized anti-IL-6 receptor IgG1 antibody, has been estimated to be about 8 mg/kg/month by intravenous injection (page 1, 1st column, [0006]).  As such, the teachings of the prior art references meet the dose limitation of the claim. 
Applicants argument filed on 11 May 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 5-6 of the response, the applicant made similar arguments as previously:   Trikha or Zaki in view of Igawa does not render the claimed method prima facie obvious because a skilled artisan would not have had a reasonable expectation that the administration of an IL-6 inhibitor to a subject having lung cancer would be able to suppress metastasis of the lung cancer to the liver; Trikha merely teaches that an anti-IL-6 antibody is capable of suppressing angiogenesis, and gives no reason that administration of an anti-IL-6 antibody is capable of suppressing metastasis of lung cancer to the liver, as claimed; and neither Zaki nor Igawa provides any actual experimental evidence suggesting that the administration of an anti-IL-6 receptor antibody can suppressing cancer metastasis to the liver, as claimed.
This argument is not persuasive for the reasons of record.  Once again, the argument of lack of reasonable expectation of success does not apply here because Trikha expressly teaches the use of an IL-6 inhibitor including anti-IL-6R antibody for treating cancer and suppressing metastasis, including the lung cancer.  It is unclear what reason is needed for that administration of an anti-IL-6R antibody to a lung cancer patient would suppress metastasis of lung cancer to the liver, since once the antibody is administered, the result is would be inherent as it is out of anyone’s control.  Additionally, once again, efficacy is not a requirement for prior art enablement (see MPEP 2121 III.).  Further, as additional evidence, Matzaraki  et al. (Clin Biochem. 2007 Mar;40(5-6):336-42) teaches a study to investigate the possible correlation of PCT and IL-6 with liver metastasis in patients with solid tumors; and concludes that IL-6 concentration seems to be a more specific marker of liver metastasis (abstract, for example).   Matzaraki  also teaches that the liver, through its ability to filter the venous drainage from the intra-abdominal viscera, presents the most common site of distant metastasis for solid tumors such as breast carcinoma, pancreatic adenocarcinoma, colorectal and lung cancer; and tumor cells that survive the systemic circulation may eventually reach the liver microenvironment which provides a favorable milieu for tumor cell implantation and initiation of angiogenesis (page 336, 1st column, 1st paragraph); and that experimental findings suggest that IL-6 acts as a potent stimulator of metastasis by upregulating the expression on endothelial cells of adhesion molecules, and by stimulating the production of growth factors; and several clinical studies have reported that, in different tumor types, a high IL-6 serum level is associated with advanced disease stage and an unfavorable outcome (page 337, 1st column, last paragraph).  Therefore, it had been known prior to the filing of the present application that IL-6 is associated with liver metastasis of cancer.  
At pages 6-7 of the response, the applicant made similar arguments as previously: the effect of the present invention cannot be predicted from the cited documents which do not show suppressing effect on metastasis of cancer to different tissues, because the mechanism of metastasis to other tissues is different from that of the suppression of primary cancer; that angiogenesis is mainly regulated by relevant cytokines such as VEGF, and the action of IL-6 cannot be the main factor in angiogenesis; metastasis involves multiple processes (references cited), and suppression of angiogenesis alone cannot be predicted to strongly inhibit metastasis; suppression of primary cancer growth is distinct from suppression of metastasis, and consequently a compound's effect on cancer metastasis cannot be easily predicted based on the same compound's effect on growth suppression of primary tumors; cancer metastasis is the phenomenon of separation of a specific cell(s) from a tumor tissue within a primary tumor, migration via bloodstream and/or lymphatic system, and adhesion at a distant part of the body as a result of various mechanisms, which is also described in the present specification; a primary tumor and a metastatic lesion that arises from that same primary tumor are substantially different (references cited). 
This argument is not persuasive for the reasons of record and above.  Further, patentability does not reside on mechanisms of a process.  
At pages 7-8 of the response, the applicant argues that even drugs effective to a primary tumor could enhance the growth of a metastatic tumor associated with the primary tumor, according to the Sacchi reference, which describes that systemic administration of a monoclonal antibody (MoAb 135-13C) against integrin -6 significantly decreases the primary tumor growth, but at the same time, it enhances the growth of a metastatic lung cancer arising from said primary tumor; therefore, it was a common technical knowledge that these significant differences in gene expression profiles suggest the difference of the reaction to the treatment between primary and metastatic tumors. 
This argument is not persuasive for the reasons of record and above.  The argument based on Sacchi is not so relevant because, once again, Trikha expressly teaches the use of an IL-6 inhibitor including anti-IL-6R antibody for treating cancer and suppressing metastasis, including the lung cancer.
At pages 8-9 of the response, the applicant argues again that a skilled artisan would not have been able to predict the effect of the claimed treatment on cancer metastasis due to the complexity of the cytokine network; and at the time the present application was filed, it was known that cytokines such as IL-6 exhibit their function via formation of a highly complex network in a living body, and render specific features (references cited); accordingly, once a disease associated with cytokines was triggered and the cytokine network was activated, it was the common technical knowledge in the art that it would be difficult to treat such a disease by inhibiting only one cytokine; and that even if the expression level of IL-6 is elevated in a particular disease, it cannot be simply predicted that treatment of the IL-6 inhibition will be effective (references cited). 
This argument is not persuasive for the reasons of record and above.  The argument is not so relevant because, once again, Trikha expressly teaches the use of an IL-6 inhibitor including anti-IL-6R antibody for treating cancer and suppressing metastasis, including the lung cancer.  Further, applicant has not provided any reason as to why the method taught by the combined teachings of the prior art references would not be enabled while it comprises the same active ingredient, method steps and patient populations as that of the present invention.  
At pages 9-10 of the response, the applicant argues that at the time that the present application was filed, it has been reported that a high level of IL-6 expression could be induced as a negative feedback to suppress inflammation, according to Ulich et al., which reported that the IL-6 expression is elevated at the inflammation site, and the elevated IL-6 acts as a negative feedback to suppress the inflammation mediated by IL-1 and TNF; accordingly, prediction of therapy of cytokine-associated diseases is highly difficult due to the existence of a complex cytokine network; and even if the expression level of IL-6 is elevated, it was not predictable whether the inhibition of IL-6 is effective or not; that neither Trikha nor Zaki shows the effect of anti-IL-6 receptor antibodies on metastasis of lung cancer; and that considering that the mechanisms of tumor growth and metastasis are different from each other and considering the high complexity of cytokine function, a skilled artisan would not have been able to predict that the administration of an IL-6 inhibitor to a subject having lung cancer would be able to suppress metastasis of the lung cancer to the liver. 
This argument is not persuasive for the reasons of record and above.  The argument is not so relevant because, once again, Trikha expressly teaches the use of an IL-6 inhibitor including anti-IL-6R antibody for treating cancer and suppressing metastasis, including the lung cancer.  Thus, the argument of unpredictability does not apply here because, once again, once the antibody is administered, the result is would be inherent as it is out of anyone’s control.  Also once again, efficacy is not a requirement for prior art enablement; and patentability does not reside on mechanisms of a process.

Conclusion:
No claim is allowed.



Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dong Jiang/ 
Primary Examiner, Art Unit 1646
8/24/22